964 N.E.2d 507 (2012)
357 Ill. Dec. 828
PEOPLE State of Illinois, petitioner,
v.
Juan PADILLA, respondent.
No. 113251.
Supreme Court of Illinois.
March 28, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to vacate its judgment in People v. Padilla, case No. 3-09-0786 (07/25/11), and to reconsider the matter in light of this Court's opinion in People v. Guerrero, 2012 IL 112020, 357 Ill. Dec. 511, 963 N.E.2d 909, to determine whether a different result is warranted.